DISSENTING OPINION
Report by Member [ ], November 27, 1990— Member [ ] concurs in the report of the Hearing *35Committee, submitted by Messrs. [ ], except for section IIIC thereof from which member [ ] dissents. Section IIIC of the Hearing Committee report relates to the creation of the trust fund and the dissipation of its assets. Sections I, II, III A-B and IV are acceptable to [ ]. [ ] legal analysis of the trust fund matter is attached.
Consistent with the above, [ ] concurs in the 60 findings of fact of the Hearing Committee report except for findings of fact 28-39, which are those relating to the trust fund. In lieu of findings of fact 28-39, [ ] substitutes findings of fact 28-47. Findings of fact 1-27 and 40-60 of the Hearing Committee report are acceptable to [ ], although the latter group would need to be renumbered to accommodate [ ] substitution.
[ ] FINDINGS OF FACT RE TRUST FUND
(28) In December 1982, [I] determined that PIP benefits in the amount of $195,859.01 were payable on account of the [E] bill. (F.A.-36, S.K.-32.) Because the underlying charges had already been paid by [K], the [I] monies were now available as a “double dip” payment. It was available under either [Mr. A’s] policy or [Mrs. A’s] policy since the benefits were the same under either. (N.T.-I, 87.)
(29) Because [respondent 1] was concerned that [Mr. A], who had been living under the pressure, and the disruptions occasioned by the aftermath of the accident, would just “take off” if the double dip funds were paid to [Mr. A], [respondent 1] determined that it would be in [Mrs. A’s] best interest to establish a trust for [Mrs. A’s] benefit with the double dip funds. (N.T.-V, 53, N.T.-IV, 62.)
*36(30) Because [I] was concerned that [Mr. A], who had been living under the pressure and the disruption occasioned by the aftermath of the accident, would just “take the money and run” if the double dip funds were paid to [Mr. A], [I] determined that it would be in their and [Mrs. A’s] best interest to establish a trust for [Mrs. A’s] benefit with the double dip funds. (N.T.-I, 50-55, 90-96, P-115, P-116.)
(31) [Mr. A] agreed to establish a trust for [Mrs. A’s] benefit because he wanted to provide for [Mrs. A’s] care. (N.T.-V, 53.) [Respondent 1] agreed with [Mr. A] that [respondent 1] would not disclose the existence of the trust to the [Cs]. (NT-V, 66.)
(32) [Respondent 1] advised [I] that he and [Mr. A] had agreed to create a trust for [Mrs. A’s] benefit with [respondent 1] and [Mr. A] as co-trustees. (N.T.-I, 53-54, P-116.)
(33) By letter dated February 22, 1983, [respondent 1] asked [I] to send him the check made out to [respondent 1], Esquire and [Mr. A], trustees of the [Mrs. A] trust. (S.F.-41, S.K.-47, P-47.)
(34) Under cover of a letter dated March 1, 1983, [I] transmitted a check for $195,859.01 dated February 28, 1983 to [respondent 1] which was deposited in the trust account. The check was payable to:
“[Respondent 1], Esquire and [Mr. A], trustees of the [Mrs. A] trust, [L] Bank, Philadelphia, Pa., for the benefit of [Mrs. A].” (P-48, S.F.-43.)
(35) By letter dated March 11, 1983, [respondent 1] provided the trust document to [I]. (S.F.-48, P-49.) The trust document was executed on March 2, 1983 and provides that the trust monies may be used for (1) the care and maintenance of [Mrs. A], (2) the care *37and maintenance of [J] and (3) expenses incurred by [Mr. A] arising out of the accident. (P-50.)
(36) Between March 1983 and January 1984, [respondent 1] issued trust account checks to or on behalf of [Mr. A] totaling approximately $62,000 covering the following: (P-156.)
$14,475 for payment to [ ] who was caring for [J]
7,200 for payment to [Cs] who were caring for [Mrs. A]
22,071 for one car and two trucks for [Mr. A]
3,752 to pay credit card and department store accounts
11,284 for existing loan payment and new loan
3,248 for furniture, house repairs and wedding _ album
$62,030 Grand Total. The total of the last four items is $40,355.
(37) From October 1983 through February 1984, [respondent 1] disbursed funds from the trust account totaling approximately $30,225 to himself and $5,002 to [respondent 2] for expenses incurred with respect to the preparation of the [B] case. (S.F.-65, S.K.-43.)
(38) Between September 1983 and January 1984, [respondent 1] disbursed $12,180 of trust funds to himself for professional services with respect to domestic relations issues rendered by him to [Mrs. A], [Mr. A], and the [Cs] during the period July 1, 1983 to January 23, 1984. The disbursement was approved by [Mr. A] but not by [Mrs. A] or the [Cs]. (S.F.-66.)
(39) Between September 1983 and January 1984, [respondent 1] disbursed $35,670 of trust funds to [respondent 2] for professional services with respect to domestic relations issues rendered by him to [Mr. & Mrs. A] during the period July 1, 1983 to January 23, *381984. (S.K.-44 and P-164.) [Mr. A] approved the payment.
(40) Between February 3, 1983 and June 20, 1983, [respondent 2] made loans to Mr. [C] in the amount of $7,300. (S.F.-58, S.K.-45.)
(41) In October 1983, [respondent 1] paid $7,300 from trust funds to [respondent 2] as reimbursement for the loans. (S.F.-60, S.K.-47.)
(42) In April, 1984, [respondent 1] requested [respondent 2] to pay [Mr. C] $5,000 which [respondent 2] did, and [respondent 2] was immediately reimbursed by [respondent 1] from trust funds. (N.T.-V, 99-100.)
(43) The transaction in finding of fact 40 was intended by [respondents 1 & 2] to conceal the existence of the trust from the [Cs]. (N.T.-V, 100.)
(44) The sum total of the payments made to [respondents 1 & 2] in findings of fact 35-39 is approximately $90,377. (The $5,000 in finding of fact 40 is not included in this total because it is tantamount to a payment directly to [Mr. C] i.e., [Mrs. A].)
(45) In June 1983, [respondent 1] obtained counsel in [F] County to file a petition in the Orphan’s Court, [F] County, on behalf of [Mr. A] to adjudicate [Mrs. A] incompetent and have [respondent 1] appointed as her guardian. (P-17.)
(46) The above petition contained a sworn statement by [respondent 1] that “He is not the fiduciary of an estate in which the alleged incompetent has an interest and he has no interest adverse to the alleged incompetent.” (P-17.)
(47) In failing to disclose the trust for [Mrs. A] this sworn statement by [respondent 1] was false and known by [respondent 1] to be false. (N.T.-V, 89, note there are two pages 89 in N.T.-V.)
*39[ ] LEGAL ANALYSIS AND CONCLUSION RE TRUST FUND

[Respondent 1] Did Not Have a Conflict of Interest in Setting Up the Trust, But Did Have a Conflict of Interest in the Administration of the Trust and Trust Funds Were Misapplied By [Respondents 1 & 2]. In Addition, the Existence of the Trust Was Deceptively Concealed

I agree with the Hearing Committee report that once the trust was established, the appropriateness of the expenditures therefrom is governed by the trust document, not by what might have happened to the money if there had been no trust.
The Majority implies, however, that [respondents 1 ’s] handling of the trust funds should be viewed liberally, because [respondent 1] spoke out for the trust for [Mrs. A] at a time when it was still possible for the funds to be paid to [Mr. A], never to be seen again.
I do not make this judgment. For one thing, and as my findings of fact indicate, I am not persuaded that the funds would have been paid to [Mr. A] absent [respondent l’s] intervention.
[I] testified just the opposite. Secondly, controlling the double dip funds through a trust for [Mrs. A] is as consistent with a desire to keep personal control of the [B] suit as it is with compassion for [Mrs. A]. I prefer not to make such choices; rather we should compare each expenditure with the trust document and determine the correctness on that basis. If [respondent l’s] good faith is relevant at all, it would only be in the case of a borderline situation, of which I do not believe there are any here, or where the rule in question itself makes it so.
*40My examination of the trust fund disbursements shows that approximately $90,000 of the trust funds (findings of fact 44) were paid out to [respondents 1 & 2] with little, if any, benefit for [Mrs. A], and $40,000 of trust funds (findings of fact 36) were paid to [Mr. A], with not only no demonstrable benefit to [Mrs. A] but also with no relation to the accident. Thus, we are now faced with the surprise ending that even though everyone wanted a trust to help [Mrs. A], she received only about 30 percent of the disbursed funds.
[Respondent 1] paid himself $30,224 and [respondent 2] $5,000 for expenses in connection with the [B] case. I agree with the Majority that these payments were improper since [respondents 1 ’s] contingent fee agreements, which he had previously signed separately with [Mr. & Mrs. A], provide that these expenses shall be recovered from the verdict or settlement, if any. The fact that co-trustee [Mr. A] may have approved the payments, which might otherwise have eventually gone to [Mrs. A], is immaterial, since there was no guardian for [Mrs. A] to act for her, and she was incompetent by [respondent l’s] own admission. [Respondent l’s] justification in his brief (page 55) for these payments, by equating the double dip funds to a litigation settlement, is disingenuous, at best.
[Respondent 1] paid [Mr. A] some $22,000 for the purchase of two trucks and one automobile, the justification being that [Mr. A] needed transportation to work and to see [Mrs. A] and [J]. These expenses clearly did not arise out of the accident, since [Mr. A] had been paid the jeep insurance damage claim, nor are they more than minuscule for [Mrs. A’s] benefit, and they are a mishandling of the trust funds.
The payments to [Mr. A] of approximately $18,000 for loans and charge accounts are a further mishandling *41of the trust funds. The expenses involved are nothing more than [Mr. A’s] personal living expenses.
[Respondent 1] disbursed $35,670 to [respondent 2] and $12,180 to himself for legal fees for domestic relations services. These services mainly amount to “keeping the peace” among [Mr. A] and the [Cs], as opposed to either counselling or advocacy legal services. If there were any legal services, they were not documented. The payments are in no way within the ambit of the trust agreement. Even [respondent 2] admits in his brief (page 29) that these fee payments by [respondent 1] were improper. Since [respondent 2] was aware of the trust agreement, he is as responsible as [respondent 1] for the payments to [respondent 2].
[Respondent 1 ’s] general justification for the above payments is the conclusion that all payments were “related to the trust documents” and, in addition, that they were approved by [Mr. A]. (N.T.-V, 57.) [Mr. A’s] justification is that, with the exception of the lawyer’s fees, all payments “related to family.” (N.T.-V, 64.) As to the lawyer’s fees, [Mr. A’s] justification for the payments was that it was “my money, which is in trust.” (N.T.-V, 69.) None of these explanations reflects any effort to explain how each payment relates to the specific language of the trust.
[Respondent 2’s] payment of $5,000 to the [Cs] conditioned upon immediate reimbursement by [respondent 1] from trust funds was an effort by [respondent 2] to help [respondent 1] honor [respondent l’s] promise not to let [Mr. C] know of the trust fund. (N.T.-V, 100.) Although there is no legal obligation to make such a disclosure, there is an obligation not to engage in deceptive conduct.
[Respondent l’s] efforts to conceal the trust fund from the [Cs] peaked in June 1983, with his sworn *42false statement contained in his petition to make himself guardian of [Mrs. A], which he filed in [F] County Orphans’ Court through local counsel. (P-17.) The sworn false statement was that he was not the fiduciary of any estate in which [Mrs. A] has an interest when he was, in fact, co-trustee with [Mr. A] of the [Mrs. A] trust.
Although the petition was not pursued, indeed it was later withdrawn, it is a rather frightening display of the means [respondent 1] was willing to use to maintain family harmony or, should it be said, control of the [B] suit.
The record is devoid of any valid explanation by [respondent 1] of this action, and his brief (page 59) only makes the rather lame conclusory offering that if [respondent 1] were called to testify in respect of the petition for custody, he would do so truthfully.
[Respondent 2] urges that his $7,300 payment from his attorney account to [Mr. C] was, indeed, a loan and was not an additional effort to conceal the trust fund from the [Cs]. If it was indeed a loan, then it is a personal undertaking of [respondent 2] and not reimbursable from the trust fund, which [respondent 2] well knew.
We should be mindful of [respondent 1 ’s] many proper efforts to maintain some semblance of civility between [Mr. A] and the [Cs] in spite of the intense animosity they mutually felt for each other. Indeed, his ability to be the family counselor came from his long-term friendship with [Mr. & Mrs. A], which is why he was retained by them in the first instance.
It is unfortunate, certainly ironic, that but for [respondent 2’s] efforts to keep the family together, to preserve the [B] suit, he would not be in this disciplinary proceeding today; for it is those same efforts which *43seem to have blinded [respondent 1] to the conflict of interest inherent in the manner the trust was administered and to the accompanying deceptive practices noted above. Although I do not ascribe any dishonest or deceitful intentions to [respondent 1] in the payments per se from the trust fund, preferring instead to attribute them to a “keep everyone happy” approach, he allowed himself to be placed in a situation where a conflict of interest was unavoidable and misapplication of the funds likely.
In view of the above, I make the following conclusions of law:
For [respondent 1] to act as a co-trustee of the trust with [Mr. A], while simultaneously representing beneficiaries [Mr. A] and the incompetent [Mrs. A], and to pay [Mr. A] and himself some $130,000 of the trust funds, with payments to each being approved by the other, is a clear conflict of interest and I so find as a conclusion of law. To engage in such conduct is a violation by [respondent 1] of D.R. 5-105(A)-(B).
I also find as a conclusion of law that the payments described above ($40,355 to [Mr. A] and $90,377 to [respondents 1 & 2] are improper and a violation by [respondent 1] of D.R. 1-102(A)(5) and (6). Since [respondent 2] was aware of the provisions of the trust, the payments to him ($47,972) are a violation of D.R. 1-102(A)(5) and (6) by [respondent 2].
I find that the actions of [respondents 1 & 2] with respect to the $7,300 and $5,000 payments were a deceptive effort to conceal the trust from the [Cs] and a violation of D.R. l-102(A)(3)-(6) inclusive.
Finally, I find that the sworn false statement of [respondent 1] in connection with the petition for custody is a violation of D.R. 1-102(A)(4) and (A)(5) and D.R. 7-102(A)(5).
*44FINAL REPORT OF THE HEARING COMMITTEE ON THE DISCIPLINE TO BE IMPOSED
January 17,1991 — OnNovember21,1990, our Hearing Committee filed its Majority report in this case. Subsequently, a separate dissenting report was filed by committee member [ ].
A separate hearing was convened on December 19, 1990, at which time additional evidence was admitted pursuant to section 89.151 of the Disciplinary Board Rules.
With respect to [respondent 1], we make the following additional findings:1
(1) [Respondent 1] lives at [ ]; he was bom September 18, 1949; he is married to [ ] who is also an attorney who practices law in [ ].
(2) [Respondent 1] graduated [ ] University in 1972, earning a B.A. degree at that time; he graduated [ ] University Law School, earning a juris doctor degree in 1976.
(3) He was admitted to practice law in the Commonwealth of Pennsylvania in November 1976, and was subsequently admitted to the United States District Court for the [ ] District of Pennsylvania.
(4) His employment history includes the following:
(a) Law clerk to the Honorable [ ], 1977 to 1981;
(b) Sole practitioner in the firm of [respondent 1], Esquire from 1976 to 1989, offices located in [ ];
(c) Partner in the firm of [ ], P.C., since May 1989, to the present;
*45(d) As a sole practitioner, he practiced in an office suite at [ ] that included among others: [respondent 2], [T], [U], [V], [W], & [X].
(5) [Respondent l’s] practice today includes a full range of personal injury work, criminal law, and FELA. [Respondent 1] has had extensive trial experience in the areas of criminal law, trying homicide cases to verdict, and extensive experience in the areas of asbestos and FELA matters.
(6) [Respondent 1] has been very active in the [H] Bar Association. He is a member of the following committees: Bar-News Media Committee, Criminal Justice Committee, Medical Legal Committee, Bench Bar Committee, Long Range Planning Committee, Judicial Selection and Retention Committee (during the pendency of these proceedings, [respondent 1] specifically asked to be an inactive member of the Judicial Selection and Retention Committee). [Respondent 1] was chairman of the Bar-News Media Committee in 1984 and 1985.
(7) [Respondent 1] is a member of the American Bar Association, the Pennsylvania Bar Association, the [H] Bar Association, the American Trial Lawyers Association and the [H] Trial Lawyers Association. He has frequently taken the continuing legal education courses provided by the Pennsylvania Bar Association.
(8) [Respondent 1] is currently the treasurer of the [ ] Society and has been a board member of the [ ] Society for the past five years. He is also a member of the Men of [ ], Sons of Italy, [ ] Parish, and [ ] Law School Alumni Association.
(9) [Respondent 1] has been extensively involved in charitable works and communal affairs. In this regard, he has been involved with the [ ] Committee for the Homeless since its inception by Father [ ] in 1978. He is also involved in the Mothers Christmas *46Club, which is a [H] mothers organization which provides toys at Christmas for needy children. He has also served as an appointed member of the Mayor’s Task Force under the then Mayor [ ] and he also has served on the committee that redistricted the political boundaries of [H]. His charitable works include his donation of a scholarship provided for the last two years for deserving American Indian students. This scholarship was established by [respondent 1] in honor of his uncle, [ ] whose son, [ ], has taught American Indian children in Arizona and Colorado for the last twelve years. [Respondent 1] also has been involved in the charitable activities of the [ ] Club and the [H] Optimist Club. He was also involved in the [ ] Show for many years in the capacity of helping to carry handicapped and wheelchair-bound children to their seats.
(10) The present matter before this panel is the only disciplinary proceeding or problem that [respondent 1] has ever faced.
(11) A number of character witnesses appeared during the original proceedings held by the Hearing Committee. All of those witnesses vouched for [respondent l’s] competence and excellent reputation in the community. At the December 19 hearing, his present partner, [U], testified as did the Honorable [T], a member of the United States House of Representatives. [Respondent l’s] wife, [ ], also testified. Each of the character witnesses made it clear that [respondent 1] enjoys an outstanding reputation for being a decent and honorable man.
(12) [Respondent 1] testified and sincerely acknowledged his mistakes in the matter that gave rise to the instant proceedings.
We make the following additional findings with respect to [respondent 2]:
*47(1) [Respondent 2] graduated [ ] Law School in 1957. [Respondent 2] has been practicing law since 1958.
(2) He is married, has six children, three of whom are dependent on him fully, and one is partially dependent on him.
(3) In the 33 years that [respondent 2] has been practicing law, he has never before been the subject of a disciplinary action, despite the fact that he has represented well over 2,000 clients.
The members of this Hearing Committee have spent a considerable amount of time discussing all of the aspects of this case, especially the history of respondents’ involvement with the clients whose cause ultimately led to the present proceedings. As our original reports (both majority and dissenting reports) made clear, the mistakes that were made were those that were caused by [respondent l’s] sincere desire to advance the interests of [Mr. & Mrs. A] who were his friends and clients.
Although our committee found the need to file two reports because we could not unanimously agree on the extent of the disciplinary rule violations involved in the present matter, we are in complete accord on the discipline to be imposed.
Rule 204 delineates the types of discipline that are contemplated when our disciplinary rales are violated by attorneys. The hours of observation of respondents that these extensive hearings have spawned has further solidified our conclusion that we have taken the full measure of these men; that the mistakes made in this case are isolated ones, and that both respondents are otherwise good lawyers and good men who have grievously paid for their mistakes.
While it is true that petitioner and respondents have clashed on many questions of fact, it is equally clear *48that we, as the factfinders, are in the best position to objectively assess credibility questions. See generally, Office of Disciplinary Counsel v. Ewing, 496 Pa. 35, 436 A.2d 139 (1981). We have found that respondents did not intentionally fail to serve their clients’ interests.
We have unanimously concluded that a private reprimand is the appropriate discipline for both respondents because the isolated lapses in judgment that gave rise to these proceedings essentially arose from their negligence in dealing with client property and their negligence in determining whether their representation of [Mrs. A] was materially affected by their own interests. As our earlier reports suggested, we found that the extenuating circumstances and unusual events present here caused these well-intentioned lawyers to step over the line.
It is also noted that respondents’ astute representation of their clients and their development of a theory of liability against [B] inevitably led to a very favorable financial resolution of [Mrs. A’s] personal injury claim. [Respondent 1 ’s] counsel has forcefully argued that [respondent 1] is the only person who has really lost anything. In this regard, counsel has suggested that [respondent 1] who originally had a contingent fee interest in [Mrs. A’s] underlying claim, incurred losses of over $1,000,000. He arrives at this figure by calculating the reimbursements made for the case costs originally advanced from the double dip payments, as well as the substantial loss of the ultimate fee that would have been generated had [respondent 1] continued to represent [Mrs. A]. While the record does not support a conclusion of the exact losses suffered by [respondent 1] it is clear that respondents did repay their clients for the costs which we concluded they improperly advanced themselves, and that both have voluntarily *49agreed not to accept any fee for their efforts in the underlying case which resulted in a substantial financial settlement. Surely, on a quantum meruit basis alone [respondent 1] would have been entitled to a sizable fee.
We would be remiss in failing to specifically note that which we observed at the December 19 hearing. At one point, [respondent 1] broke down and began to weep when he discussed his “personal imprisonment” ever since these proceedings were initiated. [Respondent 1] is a proud man who has been shamed by this experience. He once held aspirations of one day becoming a judge, but feels that this blot on his record will make that dream impossible. His wife has also related her observations of the emotional trauma suffered by her husband.
Likewise, [respondent 2] has been humbled by these proceedings, and has conveyed to the committee his remorse and the personal toll that these proceedings have exacted from him.
The 18th century Italian penologist Beccaria once declared that when we overpunish a person, we penalize that part of the person that is innocent as well. Anything other than an informal reprimand would exact a punishment that would be disproportionate to each respondent’s own level of culpability in the present case.
Accordingly, the committee unanimously recommends that the appropriate type of discipline in the present case is an informal reprimand for both respondents.
ADDENDUM BY MEMBER [ ]
■Since I found [respondent 1] in violation of significantly more disciplinary rules than did my colleagues *50[ ], I find it compelling to make additional, supportive comments concerning him.
Just as I had no doubts about my findings on the violations, I also have no doubts that the public is not only protected, indeed it is well served, by our recommended private reprimand for [respondent 1].
It is clear from the record in this proceeding that [respondent 1] epitomizes the fundamental element of any vocation which claims to be a profession — service to his fellow man. When we write that lawyers should give something back to the community they take it from, we need look no further than [respondent 1] as one to emulate.
[Respondent 1 ’s j involvement in a legion of service organizations is well-known and described in paragraph 9 of the accompanying report. His deep personal involvement in these activities ranges from board memberships to establishing a scholarship with his own money to carrying both toys to needy children at Christmas as well as crippled children to their seats at the [ ] Show.
[Respondent l’s] character witnesses include those who not only are aware of his reputation in the community but who also have worked with and closely associated with [respondent 1] for many years, and thus have direct, first-hand exposure to the kind of person [respondent 1] is.
The picture of [respondent 1] that we draw from his community service and from the witness provided by those who watch [respondent 1] in action is one of the highest character and integrity. The picture belies any notion of [respondent 1] as one who would intentionally do anything that would prejudice his clients or who would intentionally act in his own self-interest *51at his clients’ expense. Everything we hear or observe about [respondent 1] is exactly the opposite.
The circumstances surrounding [respondent 1 ’s] disciplinary transgressions made him the forced conciliator in an emotion-charged, family atmosphere where different sides of the family had their own agendas and neither trusted the other. [Respondent 1] clearly made and clearly admits to mistakes in judgment in attempting to balance these interests. Just as clearly, these mistakes did not come from a scheming or dishonest person.
The purpose of the disciplinary system is to protect the public. [Respondent 1 ’s] own testimony at the hearing on sanctions showed, in a way difficult to appreciate unless present, the shame and emotional trauma these lengthy disciplinary proceedings have wrought on him.
From a punishment aspect, the personal shame already suffered by [respondent 1], plus that incident to the recommended private reprimand, is adequate penalty for his disciplinary violations. This is well articulated in the accompanying report. On the other hand, shame and remorse are not, in and of themselves, necessarily adequate to secure the public from future misdeeds. Whereas here, however, they are coupled with an admission of wrongdoing, an increased sensitivity to the disciplinary rules, and, most importantly, a not just heretofore unblemished but a preeminent record of character and integrity, then the public is at little risk in allowing [respondent 1] to continue to practice law without interruption. I strongly urge that all these other factors have been amply demonstrated and that the private reprimand is ample sanction.
ORDER
And now, April 10, 1991, upon consideration of the report and recommendation of Hearing Committee [ ] *52filed November 22, 1990; it is hereby ordered that the said [respondent] of [ ] be subjected to private reprimand by the Disciplinary Board of the Supreme Court of Pennsylvania as provided in Rule 204(a)(5) of the Pennsylvania Rules of Disciplinary Enforcement. Costs are to be paid by the respondent.
ORDER
And now, April 10, 1991, upon consideration of the report and recommendation of Hearing Committee [ ] filed November 22, 1990; it is hereby ordered that the said [respondent] of [ ] be subjected to private reprimand by the Disciplinary Board of the Supreme Court of Pennsylvania as provided in Rule 204(a)(5) of the Pennsylvania Rules of Disciplinary Enforcement. Costs are to be paid by the respondent.

. Some of these findings were incorporated in our original Majority report; for the sake of convenience certain findings are reiterated here.